     Case 2:18-cv-03740-MTL-MHB Document 41 Filed 06/08/20 Page 1 of 5




 1   WO                                                                                       SKC

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Donnie Ray Matthews,                            No. CV 18-03740-PHX-MTL (MHB)
10                         Plaintiff,
11    v.                                              ORDER
12
      Charles L. Ryan, et al.,
13
                           Defendants.
14
15          Plaintiff Donnie Ray Matthews, who is currently confined in the Arizona State
16   Prison Complex-Tucson, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983.
17   Before the Court is Plaintiff’s “Motion to Request an Preliminary Injunction and/or an
18   Temporary Restraining Order” (Doc. 36) and Defendant Centurion of Arizona, L.L.C.’s
19   (“Centurion’s”) Motion for Clarification (Doc. 40), in which Centurion seeks clarification
20   whether it needs to respond to Plaintiff’s Motion.
21          The Court will deny Plaintiff’s Motion for Preliminary Injunction and will grant
22   Defendant’s Motion for Clarification to the extent that this Order clarifies that no response
23   from Centurion to that Motion is required.
24   I.     Background
25          On screening of Plaintiff’s two-count Second Amended Complaint under 28 U.S.C.
26   § 1915A(a), the Court determined that, liberally construed, Plaintiff stated Eighth
27   Amendment medical care claims in Count One against Defendant former Arizona
28   Department of Corrections (ADC) Director Charles Ryan in his official capacity and in
     Case 2:18-cv-03740-MTL-MHB Document 41 Filed 06/08/20 Page 2 of 5




 1   Count Two against Defendants former ADC Medical Provider Corizon and Corizon’s
 2   Utilization Management Team and directed these Defendants to answer these
 3   claims. (Doc. 14.) The Court dismissed the remaining claims and Defendants. (Id.) The
 4   Court subsequently substituted current ADC Director David Shinn for former Director
 5   Ryan in his official capacity and added current ADC medical provider Centurion as a
 6   Defendant solely for purposes of providing injunctive relief. (See Docs. 22, 23.)
 7   II.     Injunctive Relief Standard
 8           “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
 9   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
10   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong, 520
11   U.S. 968, 972 (1997) (per curiam)); see also Winter v. Natural Res. Def. Council, Inc., 555
12   U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an extraordinary remedy
13   never awarded as of right”). A plaintiff seeking a preliminary injunction must show that
14   (1) he is likely to succeed on the merits, (2) he is likely to suffer irreparable harm without
15   an injunction, (3) the balance of equities tips in his favor, and (4) an injunction is in the
16   public interest. Winter, 555 U.S. at 20. “But if a plaintiff can only show that there are
17   ‘serious questions going to the merits’—a lesser showing than likelihood of success on the
18   merits—then a preliminary injunction may still issue if the ‘balance of hardships tips
19   sharply in the plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell
20   Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance
21   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Under this serious
22   questions variant of the Winter test, “[t]he elements . . . must be balanced, so that a stronger
23   showing of one element may offset a weaker showing of another.” Lopez, 680 F.3d at
24   1072.
25           Regardless of which standard applies, the movant “has the burden of proof on each
26   element of the test.” See Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016,
27   1027 (E.D. Cal. 2000). Further, there is a heightened burden where a plaintiff seeks a
28   mandatory preliminary injunction, which should not be granted “unless the facts and law



                                                  -2-
     Case 2:18-cv-03740-MTL-MHB Document 41 Filed 06/08/20 Page 3 of 5




 1   clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1441 (9th
 2   Cir. 1986) (citation omitted).
 3          The Prison Litigation Reform Act imposes additional requirements on prisoner
 4   litigants who seek preliminary injunctive relief against prison officials and requires that
 5   any injunctive relief be narrowly drawn and the least intrusive means necessary to correct
 6   the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220 F.3d 987,
 7   999 (9th Cir. 2000).
 8          A court may issue an injunction against a non-party only where the non-party acts
 9   in active concert or participation with an enjoined party. Fed. R. Civ. P. 65(d)(2) (a
10   preliminary injunction only binds those who receive actual notice of it by personal service
11   or are parties, their officers, agents, servants, employees, and attorneys, and persons in
12   active concert); see Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1984) (“A federal court may
13   issue an injunction if it has personal jurisdiction over the parties and subject matter
14   jurisdiction over the claim; it may not attempt to determine the rights of persons not before
15   the court.”); see also Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 110
16   (1969).
17   III.   Plaintiff’s Motion for Injunctive Relief
18          In his Motion, Plaintiff appears primarily to allege past injuries that occurred
19   between the time he filed this action in November 2018 and when he filed his Motion,
20   including while he was in drug rehabilitation after his release from ADC custody in 2019
21   and during his subsequent reincarceration following an alleged retaliatory arrest by
22   “Defendants” in January 2020. (Doc. 36 at 1−3.) These allegations include, in part, that,
23   “before his detention and after his detention,” “Defendants” did not immediately take him
24   to the hospital as he requested for an unspecified medical issue; they refused to allow him
25   to obtain writing materials from the inmate store; they punished him for being removed
26   from a reentry class by “dropping him to the lowest phase”; and they failed to take him to
27   a doctor’s appointment at the Banner University Hospital infectious disease clinic in April
28   2020. (Id. at 3−4.)



                                                 -3-
     Case 2:18-cv-03740-MTL-MHB Document 41 Filed 06/08/20 Page 4 of 5




 1           As to relief, Plaintiff specifically requests that “Defendants” be required to
 2
                    1. [R]efund Plaintiff income account for funds improperly
 3                     taken for filing fees in this case,
                    2. Reinstate his Phase 3 immediately; and
 4
                    3. Take Plaintiff to his follow-up medical appointment at
 5                     Banner University Hospital
 6   (Id. at 4.)
 7   IV.     Discussion
 8           The Court will deny Plaintiff’s Motion for Preliminary Injunctive Relief. First,

 9   Plaintiff has not made any of the required Winter showings, including that he is likely to

10   succeed on the merits of his underlying claims in this action and that he will suffer

11   irreparable harm absent the Court’s intervention. Plaintiff also largely appears to allege
12   only past harms, which are not a ground for injunctive relief. To obtain preliminary

13   injunctive relief, a plaintiff must demonstrate ongoing harm or the present threat of

14   irreparable injury, not a past injury. See Conn. v. Mass., 282 U.S. 660, 674 (1931) (an
15   injunction is only appropriate “to prevent existing or presently threatened injuries”).

16           Additionally, to the extent Plaintiff seeks to remedy possible ongoing harms, such

17   as his removal from “Phase 3” or his need to be taken to a follow-up medical appointment,
18   he fails to show that these requests are in any way related to his underlying medical claims

19   in this action, which are based on allegedly improper medical treatment he received for a

20   broken leg in 2017. (See Doc. 14.) Therefore, even if Plaintiff could make the proper
21   Winter showings, the Court would lack jurisdiction to order relief. See Pac. Radiation
22   Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015) (“[w]hen a plaintiff
23   seeks injunctive relief based on claims not pled in the complaint, the court does not have

24   the authority to issue an injunction”); see also De Beers Consol. Mines v. United States,

25   325 U.S. 212, 220 (1945) (preliminary injunctive relief is inappropriate for matters “lying
26   wholly outside the issues in the suit”). Although “new assertions of misconduct might

27   support additional claims against a defendant, they do not support preliminary injunctions
28   entirely unrelated to the conduct asserted in the underlying complaint.” Pac. Radiation,



                                                  -4-
     Case 2:18-cv-03740-MTL-MHB Document 41 Filed 06/08/20 Page 5 of 5




 1   810 F.3d at 636 (citing Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (requiring
 2   a plaintiff to “establish a relationship between the injury claimed in the party’ s motion and
 3   the conduct asserted in the complaint”)).1
 4   IT IS ORDERED:
 5          (1)    The reference to the Magistrate Judge is withdrawn as to Plaintiff’s Motion
 6   to Request an Preliminary Injunction and/or an Temporary Restraining Order (Doc. 36)
 7   and Centurion’s Motion for Clarification. (Doc. 40.)
 8          (2)    Plaintiff’s Motion to Request an Preliminary Injunction and/or an Temporary
 9   Restraining Order (Doc. 36) is denied.
10          (3)    Centurion’s Motion for Clarification (Doc. 40) is granted to the extent the
11   Court clarifies that no Defendants are required to respond to Plaintiff’s Motion, which is
12   herein denied.
13          Dated this 8th day of June, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28          1
             Because the Court will deny Plaintiff’s Motion, no response is required from
     Centurion or any other Defendants in this action.

                                                  -5-
